HAZED, District Judge.
The article of importation known as “gaduol” is found by the Board of General Appraisers to be used as a medicinal preparation, and therefore dutiable at the rate of 55 cents per pound, under the provisions of the tariff act of July 24, 1897, c. 11, § 1, Schedule A, par. 67, 30 Stat. 154 [U. S. Comp. St. 1901, p. 1631]. The importers protested on the ground that the article under paragraph 3 is a “chemical compound, not specially provided for.” The proofs show the article to be an alcoholic extract of cod liver oil, unsuited as a medicinal preparation, in the sense that it may in its imported state be administered as a remedy in disease. The article is chiefly sold to manufacturing chemists, who, before placing the article on the market, prepare an emulsion, by dilution with wine, liquor, or phosphate. It is not diluted by the consumer. Hence I am of the opinion that the commodity was erroneously assessed by the Board of General Appraisers as a medicinal preparation, and a duty should be charged under paragraph 3.
Decision of the Board of General Appraisers is reversed.